Exhibit 99.5 Worldwide Pipeline Rehabilitation 17988 Edison Avenue Chesterfield, MO63005 www.insituform.com David F. Morris Senior Vice President, General Counsel & Chief Administrative Officer Phone:636-530-8020 Fax:636-530-8701 E-mail:dmorris@insituform.com February 6, 2008 VIA E-MAIL, FACSIMILE AND FEDERAL EXPRESS TRF Master Fund (Cayman) LP c/o Turner and Roulstone Management Ltd. PO Box 2636, Strathvale House 90 North Church Street, Grand Cayman KY 1-1102, Cayman Islands Attention: Mr. Matthew J. Diserio – President of Water Asset Management LLC Re: Notice of Proposed By-law Amendment and Nominations of Persons for Election to the Board of Directors of Insituform Technologies, Inc. (the “Company”) Dear Mr.
